110 F.3d 72
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lee D. WIGHT, Plaintiff-Appellant,v.BOARD OF DENTAL EXAMINERS;  Georgetta Coleman;  GloriaValde;  Stephen Yuen;  June Laverne Long,Defendants-Appellees.
No. 96-15151.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided March 27, 1997.

Before:  FLETCHER, BRUNETTI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Lee D. Wight appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action alleging that the California Board of Dental Examiners violated his due process rights in state proceedings in which his license to practice dentistry was revoked.  We reject Wight's contentions that the Board of Dental Examiners is not entitled to Eleventh Amendment immunity and that the individual board members are not entitled to absolute immunity.  See Hirsh v. Justices of the Supreme Court, 67 F.3d 708, 715 (9th Cir.1995).  We further conclude Wight was provided with sufficient due process during the license revocation proceedings.  See Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1988);  see also, Mishler v. Nevada State Board of Medical Examiners, 896 F.2d 408 (9th Cir.1990).  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3